internal_revenue_service number release date index number ------------------------- -------------------- ---------------------------- --------------------- ------------------------------- department of the treasury washington dc person to contact ----------------------------------------------- telephone number --------------------- refer reply to cc intl plr-137645-06 date date taxpayer entity entity year year year year aa bb cc dd country a country b cpa firm ------------------------------------------------------------ ----------------------- ------------------- ----------------------- ------- ------- ------- ------- ------------ ------------ --------------- -------------------- ---------------------- ---------------- ------------------- plr-137645-06 dear ----------------- this is in response to a letter dated date requesting an extension of time under sec_301_9100-3 to file the following with respect to dual consolidated losses attributable to the taxpayer’s interests in entitie sec_1 and elections under sec_1_1503-2 or sec_1_1503-2t g i as applicable for year sec_1 through and annual certifications under sec_1_1503-2 for year sec_1 through year additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process with respect to year sec_1 through taxpayer’s u s tax department had the primary responsibility for the preparation and the filing of the annual form_1120 u s_corporation income_tax return for taxpayer’s u s consolidated_group due to resource constraints and an unfamiliarity with the sec_1503 dual_consolidated_loss rules taxpayer’s u s tax department did not recognize that the losses in question constituted dual consolidated losses and thus did not prepare or file the required elections in the years in question taxpayer also retained cpa firm to review its year through tax returns however cpa firm failed to recognize that the losses in question constituted dual consolidated losses requiring the filing of elections in the years in question entity is disregarded as an entity separate from its owner the interest in entity is a hybrid_entity_separate_unit as described in sec_1_1503-2 entity has activities in country a that constitute a foreign_branch entity branch within the meaning of sec_1_367_a_-6t entity branch is a separate_unit described in sec_1_1503-2 dual consolidated losses of amount aa for year are attributable to entity branch no dual consolidated losses are attributable to the interest in entity no election agreement was filed with respect to the losses_incurred in year entity is disregarded as an entity separate from its owner the interest in entity is a hybrid_entity_separate_unit as described in sec_1_1503-2 entity has activities in country b that constitute a foreign_branch entity branch within the meaning of sec_1_367_a_-6t entity branch is a separate_unit described plr-137645-06 in sec_1_1503-2 dual consolidated losses of amount bb for year cc for year and dd for year are attributable to entity branch no dual consolidated losses are attributable to the interest in entity no election agreements were filed with respect to the losses_incurred in year sec_1 or the income_tax laws of country a do not deny the use of losses expenses or deductions of entity to offset income of another person because the dual_resident_corporation or separate_unit is also subject_to income_taxation by another country on its worldwide income or on a residence basis sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the filings described in sec_1_1503-2 and sec_1_1503-2t g are regulatory elections as defined in sec_301 b therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the elections described in this letter for dual consolidated losses for year sec_1 through that are attributable to entity branch and entity branch taxpayer is not required to file annual certifications under the facts described herein because the taxpayer’s dual consolidated losses are attributable to separate units described in sec_1_1503-2 and therefore an extension of time is not necessary in this regard sec_1_1503-2 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election agreement sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible to file election agreements pursuant to sec_1_1503-2 plr-137645-06 a copy of this ruling letter should be associated with the elections that are the subject of this ruling this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer’s authorized representatives enclosure copy for purposes sincerely _____________ meryl silver special counsel cc intl
